Citation Nr: 0515013	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  99-03 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to increased evaluation for asthma, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel







INTRODUCTION

The veteran served on active duty from May 1988 to May 1992, 
and from December 1993 to October 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In December 2000 and July 2003, the Board remanded the 
veteran's claim for further development.


FINDINGS OF FACT

The veteran's service-connected asthma is currently not 
manifested by FEV-1 of 40- to 55-percent of predicted, or 
FEV-1/FVC of 40 to 55 percent of predicted, and does not 
require monthly visits to a physician for required care of 
exacerbations or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids


CONCLUSION OF LAW

The criteria for an increased rating in excess of 30 percent 
for the service-connected bronchial asthma have not been met.  
38 U.S.C.A. § 1155 (West. 2002); 38 C.F.R. § 4.97, Diagnostic 
Code 6602 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)). 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C.A. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above; a November 1998 statement 
of the case; supplemental statements of the case were sent in 
April 1999, August 1999, February 2000, February 2003, and 
December 2004; and VCAA letters were sent in February 2001, 
May 2003, and March 2004.  These documents, collectively, 
provide notice of the law and governing regulations, as well 
as the reasons for the determination made regarding his 
claim.  By way of these documents, the veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
his behalf.  The February 2001, May 2003, and March 2004 
letters informed the veteran of what evidence VA would 
obtain.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist in 
obtaining and relevant evidence available to substantiate his 
claim.  All available records identified have been obtained 
and associated with the claims folder.   In August 2004, the 
veteran received a VA examination

The Board notes that the February 2001, May 2003, and March 
2004 letters were mailed to the appellant subsequent to the 
appealed rating decision in violation of the VCAA and the 
veteran was not specifically informed to furnish copies of 
any evidence in his possession as required by 38 C.F.R. 
§ 3.159.  The Board, however, finds that in the instant case 
the appellant has not been prejudiced by this defect.  In 
this regard, the Board notes the appellant was provided 
notice of the division of responsibility in obtaining 
evidence pertinent to the case and ample opportunity to 
submit and/or identify such evidence.  Therefore, under the 
circumstances, the Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

Historically, in November 1995 the RO granted service 
connection for reactive airway disease (asthma) at a 10 
percent evaluation.  This decision was based on service 
medical records and a Physical Evaluation Board that showed a 
diagnosis of asthma.

In February 1998, the RO increased the veteran's evaluation 
for reactive airway disease (asthma) to 30 percent disabling.  
This decision was based on private medical reports showing 
worsening asthma symptoms.

A March 1998 private medical statement indicates that the 
veteran had pre-existing asthma with acute exacerbation, 
purulent sinobronchitis, and pulmonary restriction of unknown 
etiology; severe neurotoxicity secondary to chemical exposure 
(carbon monoxide, solvents, and others); irritant chemical 
rhinitis with acute purulent sinusitis; and hemoptysis with 
pending bronchoscopy.  The doctor stated that the veteran was 
presently totally and permanently disabled until further 
notice.

A March 1998 VA outpatient record indicates that the veteran 
presented with coughing up blood and shortness of breath for 
2 days.  The diagnosis was bronchitis.  

An April 1998 VA examination indicates that the veteran was 
diagnosed with asthma or reactive airway disease in the Army 
in 1994.  The veteran stated that he had daily attacks 
brought on by exertion or if around chemicals.  He described 
his attack as wheezing, difficulty breathing, and dizziness.  
He stated that he used a Flovent inhaler 2 puffs twice a day, 
Serevent inhaler 2 puffs twice a day, Albuterol as occasion 
required which was usually 2 to 3 times a day.  He also 
reported a history of rhinitis and two episodes of bronchitis 
in the prior six months.  He denied a chronic cough.  He 
reported having a cough only when he had bronchitis.  He 
complained of shortness of breath and dyspnea on exertion.  
He could walk slowly approximately 100 yards.  

On examination, lungs were clear to auscultation and 
percussion without rales, rhonchi, or wheezes.  There was no 
prolongation of the expiratory phase.  

A pulmonary function test showed a Forced Expiratory Volume 
in one second (FEV1) pre bronchodilator was 23 percent of 
predicted and post bronchodilator 30 percent of predicted.  
The ratio of Forced Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC) pre bronchodilator was 90 percent 
and post bronchodilator 98 percent of predicted.  The 
impression was severe mixed ventilatory impairment based on a 
less than ideal study due to lack of full cooperation.

A March 1999 VA examination indicates that the veteran was 
diagnosed with asthma.  He complained of 2 to 3 asthma 
attacks per month.  He had no particular seasonal variation 
in the attacks.  He stated that he had frequent episodes of 
bronchitis that caused worsening of his asthma.  He described 
these attacks as difficulty breathing, wheezing, and a cough.  
He used inhalers for relief.  He was on Albuterol inhaler 
three times a day, Flovent inhaler twice daily, and Serevent 
inhaler twice daily.  He also took theophylline 300 mg twice 
daily.  He was on Accolate per his local doctor, but he ran 
out of the medication.  He had a history of silica dust and 
chemical fumes from his work.  He reported that he had to go 
to the emergency room once for a breathing treatment, and 
received a breathing treatment once in his doctor's office.  
He had never been hospitalized for asthma.  He had no smoking 
history, no chronic cough, but coughing during asthma 
attacks.  He complained of shortness of breath all the time, 
and could walk about 100 yards before he was short of breath.  

On examination, lungs were clear to auscultation and 
percussion without rales, rhonchi, nor wheezes.  There was no 
prolongation of expiratory phase.  A chest X-ray, pulmonary 
function tests, and lab work were performed.  The X-ray 
showed lungs free of any infiltrates, heart was top normal in 
size, hilar contours showed no masses, bony thorax was not 
unusual.  No acute cardiopulmonary pathology was seen.  Lab 
tests showed moderated obstructive ventilatory impairment.  
Pulmonary function tests showed that FEV-1 pre bronchodilator 
was 58 percent of predicted and post bronchodilator 58 
percent of predicted.  FEV-1/FVC pre bronchodilator was 115 
percent of predicted and post bronchodilator 114 percent of 
predicted.  The diagnosis was asthma.
 
A July 1999 VA pulmonary function test showed FEV-1 pre 
bronchodilator was 19 percent of predicted and FEV-1/FVC pre 
bronchodilator was 58.  The impression was mixed impairment 
in ventilation and normal arterial blood gases.  

A July 1999 VA progress note indicates that the veteran had a 
severe asthma attack every day and every night.  The veteran 
described his symptoms as worsening.  He complained of 
wheezing.  There was no edema in the extremities.  The 
assessment was severe asthma.

A September 1999 VA pulmonary function test showed that FEV-1 
pre bronchodilator was 20 percent of predicted and post 
bronchodilator 58 percent of predicted.  FEV-1/FVC pre 
bronchodilator was 61 percent.  There was reduced diffusion 
capacity of carbon monoxide.  Normal arterial blood gases.  
The impression was mixed ventilatory impairment, 
predominantly restrictive.  The examiner noted that the 
findings could be due to underlying disease or lack of 
patient effort or lack of patient coaching.  

A September 1999 VA progress note indicates that the veteran 
stated that his asthma was worse in hot weather.  He reported 
easily getting dyspnea on exertion.  He had a cough in the 
mornings.  He usually had asthma attacks with exertion.  
Nocturnal attacks also occurred.  The impression was asthma, 
obstructive sleep apnea and inflammation of the airways.

Subsequently the veteran continued to be treat at a VA 
facility intermittently for various disorders, including 
asthma.

A January 2000 VA pulmonary function test showed that FEV-1 
pre bronchodilator was 13 percent of predicted and  

A May 2000 VA progress note indicates that the veteran had 
few episodes of wheezing that were controlled by inhalers.  
He reported having increased problems with allergies and 
nasal congestion.  The assessment was obstructive sleep 
apnea, mild, noncompliant with CPAP; asthma, stable.  

A June 2001 VA pulmonary clinic note indicates that the 
veteran had been having progressively worse shortness of 
breath in the past 5 years, and was dyspneic just walking 
within the house.  He had a daily cough, no fevers, no chest 
pains or leg swelling.  It was noted that on review of the 
record, the veteran had marked worsening of PFTs from 1995 to 
date.  The veteran was a lifetime non-smoker.  On 
examination, there was poor air movement in the lungs, no 
rales, rhonchi, or crackles.  The cardiovascular system was 
within normal limits.  There was no edema in the extremities.  
The assessment was progressively worsening pulmonary function 
with severe mixed obstructive and restrictive disease.  The 
pulmonary function test showed a FEV1 of 32.6 percent, and 
FEV1/FVC of 61 percent.  It was noted that there was moderate 
airflow obstruction, with possibility of restrictive defect.  
It was noted that the study quality was poor.  

A May 2002 VA pulmonary clinic note indicates that the 
veteran presented for a follow-up.  The veteran continued to 
require regular rescue Albuterol metered-dose inhaler for 
wheezing, had chronic sinus symptoms, and at times did not 
use CPAP.  On examination, the veteran's chest was clear.  
There was no pedal edema.  The assessment was obstructive 
sleep apnea and bronchial asthma not well controlled.  

A November 2002 VA pulmonary clinic note indicates that the 
veteran presented for a follow-up.  The veteran continued to 
have dyspnea on exertion and frequent shortness of breath, 
and used Albuterol 2 to 3 times a day in addition to Serevent 
and Flovent.  He also had recent acute bronchitis, for which 
he was given Biaxin, and currently he was not at his 
baseline.  On examination, there was decreased air movement 
bilaterally at the bases, and no pedal edema.  The assessment 
was moderate persistent asthma by history.  

A November 2002 VA pulmonary function test indicates FEV1 of 
40.6 percent, and FEV1/FVC of 68 percent.  It was noted that 
the test was poor quality with poor quality loop contour as 
if the patient was not cooperative, a possibility of 
obstruction by ratio but there was difficulty in assessing 
impairment, an increase in values from the previous test, and 
respiratory alkalosis with normal oxygenation on RA arterial 
blood gases.

May 2003 and December 2003 VA pulmonary clinic notes indicate 
that the veteran was feeling some improvement, but was still 
using Albuterol metered-dose inhaler on a frequent basis.  On 
examination, there was decreased air movement bilaterally at 
the basis of the chest.  There was no pedal edema.  The 
assessment moderate persistent asthma by history, and 
obstructive sleep apnea.  

A February 2004 private pulmonary function test indicates 
FEV-1 pre bronchodilator was 63 percent of predicted and post 
bronchodilator 76 percent of predicted.  FEV-1/FVC pre 
bronchodilator was 74 percent and post bronchodilator 76.  It 
was noted that there was good patient effort and cooperation.  
The diagnosis was mild obstructive lung defect.  The airway 
obstruction was confirmed by the decrease in flow rate at 
peak flow and flow at 25 percent, 50 percent, and 75 percent 
of the flow volume curve.  There was a mild restrictive lung 
defect.  There was a moderate decrease in diffusing capacity.  
FVC changed by 16 percent.  FEV1 changed by 19 percent.  FEF 
25-75 changed by 30 percent.  This was interpreted as a good 
response to bronchodilator.  

A June 2004 VA pulmonary clinic note indicates that the 
veteran presented for a follow-up.  It was noted that the 
veteran's medications were adjusted on previous visit, and 
the veteran was feeling some improvement.  On examination, 
there was decreased air movement bilaterally at the bases of 
the chest, and no wheezing.  There was no pedal edema.  The 
assessment was moderate persistent asthma by history.  

The August 2004 VA examination indicates that the veteran 
reported having an asthma attack twice a week, which was 
sometimes brought on by exertion.  He was on AeroBid Inhaler 
two puffs twice a day, Serevent inhaler once a day, and 
Albuterol inhaler on average three times a day.  He stated 
that he did not have to go to the emergency room to break an 
attack.  He had no hospital admissions for asthma.  He 
reported that his asthma was worse when it was hot, cold, or 
during pollen season.  He also had problems around household 
cleaners.  He had a cough about once a week, mainly at 
nighttime.  The cough was occasionally dry and other times 
productive of scanty sputum.  He reported having shortness of 
breath all the time.  

On examination, lungs were clear to auscultation and 
percussion without rales, rhonchi, nor wheezes.  There was no 
prolongation of expiratory phase.  The heart revealed a 
regular rate without murmur, rub, or gallop.  There was no 
peripheral edema.  It was noted that the veteran had not been 
prescribed oral or parenteral corticosteriods dating back to 
July 1998.  Pulmonary function test showed evidence of 
submaximal effort.  The veteran's asthma caused mild 
impairment, with FEV1 of 74.7 percent and FEV1/FVC of 76 
percent.  The diagnosis was asthma, mild.  

In November 2004, a VA pulmonologist made an addendum to the 
August 2004 examination.  It was noted that the veteran had 
mild persistent asthma that was probably inadequately 
treated.  The examiner noted that on review of the veteran's 
chart, he should have been on various medications in certain 
quantities.  It was noted that the veteran almost assuredly 
had GERD that was not adequately evaluated and probably 
inadequately treated, chronic rhinitis that was currently not 
being treated, either of which could be significantly 
contributing to the frequency of the veteran's attacks.  It 
was further noted that the veteran's obesity and depression 
were probably culprits of the dyspnea on exertion, as the 
veteran's pulmonary function tests were very nearly normal.  

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  
The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The veteran's statements regarding the severity of his 
disability are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence in conjunction with the 
appropriate rating criteria.

The RO has assigned a 30 percent rating for the veteran's 
service-connected asthma in accordance with the criteria set 
forth in the Schedule for Rating Disabilities.  38 C.F.R. § 
4.97, Diagnostic Code 6602.    

Under the criteria for Diagnostic Code 6602, a 30 percent 
evaluation is warranted for bronchial asthma where any of 
these conditions are manifested: by FEV-1 of 56- to 70-
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
daily inhalational or oral bronchodilator therapy, or; 
inhalational anti-inflammatory medication.  The next 
schedular evaluation of 60 percent requires FEV-1 of 40- to 
55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
at least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
100 percent rating is assigned for FEV-1 less than 40-percent 
predicted, or; FEV-1/FVC less than 40 percent, or; more than 
one attack per week with episodes of respiratory failure, or; 
requires daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  38 C.F.R. 
§ 4.97, Diagnostic Code 6602.

The evidence reflects that the veteran has report significant 
problems with the asthma.  However, his asthma has not 
required emergency room treatment or hospitalization.  
Additionally February 2004 private report of pulmonary 
function tests showed that mild obstructive and restrictive 
lung defects with FEV-1 63 percent of predicted and post 
bronchodilator 76 percent of predicted.  Also FEV-1/FVC pre 
bronchodilator was 74 and post bronchodilator 76.  
Furthermore, the recent VA examination showed that FEV1 was 
74.7 percent, and FEV1/FVC was 76 percent and the examiner 
indicated that the asthma was mild. Also, the asthma does not 
require monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  

After reviewing the evidence, the Board finds that the 
criteria for a rating in excess of 30 percent have not been 
met. The Board finds that the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine does 
not apply, and an increased rating must be denied.  38 
U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).



ORDER

Entitlement to increased evaluation for asthma, currently 
evaluated as 30 percent disabling, is denied.




	                        
____________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


